Allen, P.
delivered t.he judgment of the court:
It seems to the court here, that the verdict of the jury upon the second count in the indictment is too uncertain to. authorize any judgment upon the said verdict and finding on the second count of the said indictment, and that the judgment of the Circuit court on the verdict on said second count is erroneous. It further seems to the court, that there is no other error in said judgment. It is therefore considered that so much of said judgment as acquits and discharges the plaintiff in error from the felony charged in the first count of said indictment be affirmed, and that the residue of the said judgment be reversed and annulled; and it is ordered that so much of said verdict as relates to the said second count be set aside, and that this cause be remanded to the said Circuit court with directions to award a venire facias de novo upon the said second count of said indictment, and for further proceedings, &c.